Citation Nr: 1113819	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from June 1965 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the above claim.

This matter was previously before the Board in June 2010, at which time it was remanded for additional development.  It is now returned to the Board.

In an Appeal To Board Of Veterans' Appeals (VA Form 9) received in May 2010, the Veteran raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  The Board does not have jurisdiction of this issue as it has not yet been adjudicated by the RO.  Absent a decision, a notice of disagreement and a substantive appeal the Board does not have jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The issue is, therefore, referred to the RO for appropriate action.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a low back disorder is manifested as a result of his period of active service.


CONCLUSION OF LAW

The criteria for service connection a for low back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a low back disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a current low back disorder that is manifested as a result of his period of active service.  Specifically, he describes that he initially injured his low back in a helicopter accident during service in May 1967.  In support of his claim, he has provided service personnel records which include an Aircraft Accident Report which confirms that he was a passenger in a helicopter in May 1967 which had crashed approximately 200 feet into the water.  While the Veteran's injuries were noted to be limited to his right shoulder, the Veteran has asserted that he had also injured his low back during this incident.

The Board notes that Veteran has also provided a copy of a Citation from the United States Seventh Fleet which he had been presented for meritorious achievement in aerial flight as a crew member attached to the Helicopter Combat Support Squadron SEVEN, Detachment 107, assigned to Task Force 77 in combat operations in Southeast Asia from October 21, 1967, to November 17, 1967.  It is indicated that the Veteran completed 20 combat rescue and reconnaissance flights in an active combat area, contributing materially to the success of efforts to combat aggression in Southeast Asia.

A review of the Veteran's service treatment records does not reveal that he was treated for a low back disorder during his period of active service.  His enlistment report of medical examination dated in June 1965 shows that at the time of his entrance into service, clinical evaluation of his spine and other musculoskeletal system was normal.  As noted above, in May 1967, he was involved in a helicopter accident in which he injured his right shoulder.  There was no mention of a low back injury.  His June 1984 retirement report of medical examination shows that clinical evaluation of his spine and other musculoskeletal system was normal.

Following service, a private medical record from Berryhill Orthopedics dated in October 1987 shows that the Veteran reported a two to three year history of low back pain.  He did not recall any recent injury.  He provided a history of being thrown off of a horse as a youngster.  He also reported a history of being involved in a helicopter crash while in the Navy, but that he did not recall any significant problems with his back following this.  X-rays revealed a grade I spondylolisthesis of L5 on the sacrum with a bilateral spondylosis.  The examiner suspected that the spondylolysis occurred as a traumatic event when he was thrown off the horse as a teenager.

A physical therapy report from Holbert Physical Therapy, dated in March 1992, shows that the Veteran reported having initially been diagnosed with spondylolisthesis five years earlier, and that he was experiencing a painful low back.  He was treated with exercise and a flexibility program.

Private outpatient treatment records from Gulf Coast Physicians, dated from April 1996 to October 1999, show that the Veteran was treated intermittently for symptoms associated with low back pain.

A private medical record from T. J. D., M.D., dated in October 1999, shows that the Veteran reported that he had no problems with his back until five years earlier, wherein he had been diagnosed with spondylolisthesis.  X-rays from the Navy were said to have revealed that he had about a Grade I to II spondylolisthesis.  The impression was spondylolisthesis, L5-S1, and low back pain.

A private outpatient treatment record dated in December 2002 shows that the Veteran was said to have lumbosacral pain off and on for 10 years, with gradual onset.  It was said to have been non-traumatic.  It was indicated that in the preceding two months the symptoms had become worse.  His previous history was said to include a fall off of a horse at age 10, which resulted in lumbosacral pain for almost a year; and a helicopter crash wherein he hurt his shoulder in 1966 or 1967, wherein he fell 1200 feet into the ocean.

A private medical record from T. M., M.D., dated in June 2009, shows that the Veteran, in pertinent part, was being treated for chronic back pain.  His chronic lumbar pain was said to be constant, severe, and disabling.  He had failed in pain management injections and physical therapy, and he was not a candidate for surgery.

A VA examination report dated in June 2010 shows that the Veteran was said to have an 18 year history of active service during which he was an aviation electronics technician and helicopter crewman.  He was said to have a history of degenerative disc disease of the lumbar spine.  An X-ray of the lumbar spine taken in November 2009 was said to have revealed bilateral L5 spondylosis resulting from grade I spondylolisthesis and severe bilateral neuroforaminal encroachment and nerve root compression.  The diagnosis following examination of the Veteran was lumbar degenerative joint disease and degenerative disc disease at L4-S1 with L5-S1 spondylolisthesis.  There was no objective radiculopathy.

The examiner commented that based on the evidence of record, the Veteran had onset of back pain and degenerative joint disease in the late l990's consistent with being orthopedically old (40 years or older).  The examiner added that here was no record of back complaints prior to 1998, and that the onset of back symptoms in the late 1980's was not unexpected for age.  By 2007, the Veteran had documented onset of degenerative disc disease and spondylolisthesis, which was not unexpected at 60 years old, especially with the anterior strain of a large abdomen.  The examiner explained that an AMA Guides Newsletter Jul/Aug 2009 study results had shown  that age, genetics, and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  The examiner concluded that these were more likely than not the cause of the Veterans low back disorder.

The examiner, further, explained that there was no evidence of any acute back pathology,  just chronic progressive degenerative change which was expected for age and body habitus.  An acute spine injury at the time of the helicopter crash would have resulted in some symptoms which did not occur.  Further, the Veteran was seen for multiple minor conditions between the 1967 helicopter crash and separation from service, but no complaints of back pain.  Extrapolating all this data, indicated that the Veterans current low back disorder was not caused by or related to service.

A private medical record from Dr. M., dated in September 2010, shows that the Veteran, in pertinent part, was said to be suffering from chronic low back pain with sciatica.  The chronic lumbar pain was said to be constant, severe, and disabling.  The Veteran had reported that his low back pain had been ongoing since his military days in Vietnam.  Recent magnetic resonance imaging (MRI) studies had shown bilateral L5 spondylolysis, spondylolisthesis, and severe bilateral neuroforaminal encroachment and nerve root compression.  He had failed pain management injections and physical therapy.  He was a poor surgical candidate due to his poor health, however, a local neurosurgeon had indicated that he should undergo lumbar fusion surgery soon.  Dr. M. opined that the Veteran's condition was more likely than not related to his traumatic events that occurred during combat operations while in the military.  He was said to be completely disabled and unable to work in any type of employment.

A private hospital discharge summary from West Florida Healthcare, dated in January 2011, shows that the Veteran underwent surgical L4 to S1 posterior lumbar interbody fusion.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. § 1111. See also VAOPGCPREC 3-2003; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Initially, the Board notes that the Veteran's June 1965 enlistment examination report is negative for complaints, treatment, or a diagnosis of an injury to the back.  Clinical evaluation of the spine was said to be normal.  Thus, the Board finds that the presumption of soundness attaches.

The Board has considered the contentions of the Veteran that he had injured his low back in the May 1967 helicopter accident in which he also injured his right shoulder, and that he has experienced symptoms associated thereto ever since.  
When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the lay statements of the Veteran describing the onset and chronicity of the symptoms associated with his low back disorder first manifested during service to be credible and supported by the later diagnoses.  Id.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits. See Davidson, 581 F.3d at 1316.  The United State Court of Appeal for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis." Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Moreover, as the Veteran was engaged in combat with the enemy, VA must accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this regard, the May 1967 helicopter accident was consistent with the circumstances of his combat service and has been verified by the service records.

Thus, the Board finds competent and credible the lay evidence as set forth above as to the Veteran's symptoms associated with his low back disorder.  The Board also finds that the September 2010 opinion of Dr. M. to be at the very least in equipoise with the other evidence of record, specifically the June 2009 VA examination report.  The opinion of Dr. M. has taken into account the Veteran's competent and credible statements as to the onset and continuity of his symptoms in concluding that his current low back disability was more likely than not related to his traumatic events that occurred during combat operations.  

The Board has considered the June 2009 opinion of the VA examiner in which it is concluded that there was no objective evidence of acute back pathology at the time of the helicopter crash, and that there were no complaints of back pain thereafter.  As noted above, the Veteran is competent to report on the continuity of the symptoms associated with low back disorder.  In opining that there was no objective evidence of the chronicity of the condition, the VA examiner failed to afford any probative value to the Veteran's competent lay statements.  An examiner must consider lay statements regarding in-service occurrence and continuity of symptoms of a disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).

In light of foregoing, and the Federal Circuit's decision in Davidson, the Board finds that service connection for a low back disorder is warranted.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  Accordingly, the claim will be granted on the basis of the application of benefit of the doubt in the Veteran's favor.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).


ORDER

Service connection for a low back disorder is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


